Citation Nr: 1103778	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-37 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for 
tension headaches.

2.  Entitlement to an increased initial rating for chronic 
episodes of loss of consciousness, rated as 20 percent disabling 
from October 11, 2005, 40 percent disabling from November 10, 
2007 and 20 percent disabling from September 1, 2010.

3.  Entitlement to an effective date earlier than October 11, 
2005 for the grant of service connection for tension headaches, 
to include whether there was clear and unmistakable error (CUE) 
with a January 1979 rating decision denying entitlement to 
service connection for migraine headaches with blackouts.  

4.  Entitlement to an effective date earlier than October 11, 
2005 for the grant of service connection for chronic loss of 
consciousness, to include whether there was clear and 
unmistakable error (CUE) with a January 1979 rating decision 
denying entitlement to service connection for migraine headaches 
with blackouts.

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1974 to February 1976.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which initially denied entitlement to service connection for 
tension headaches with blackouts.  The claims were ultimately 
granted in a November 2006 rating decision where the Veteran 
appealed seeking higher ratings and earlier effective dates for 
the grants of service connection.  The Veteran had a hearing 
before the Board in January 2011 and the transcript is of record.

The Board further notes the RO granted the Veteran an increased 
rating for his headaches in a September 2007 rating decision.  
After the Veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal. AB v. 
Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is still 
properly before the Board here and the issue has been 
appropriately rephrased above.

In regard to unemployability, the Board notes the Veteran was 
denied TDIU in a June 2009 rating decision and did not appeal.  
During his hearing before the Board, however, the Veteran 
testified that he has not worked since 1999 primarily due to the 
increased severity of his seizures, blackouts and headaches.  His 
testimony again raises the issue of entitlement to a total 
disability based on individual unemployability (TDIU).  In Rice 
v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of 
Appeals for Veterans Claims (Court) held that a claim of TDIU is 
inferred in increased rating claims where the Veteran claims his 
disability affects his employability.  The Board finds that, 
given the Veteran's statements throughout the pendency of this 
appeal, an inferred claim is applicable in accordance with Rice.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


REMAND

The Veteran claims his headaches and blackouts are more severe 
than currently rated and, indeed, prevent him from working.

During his hearing before the Board in January 2011, the Veteran 
also claimed his seizures occur once a month and his headaches 
are all day every day, causing incapacitating episodes three to 
four times per week.  Accordingly, the Veteran claimed he has 
been unable to work since 1999 and indeed rarely leaves his 
house.

He further claims he originally sought entitlement to service 
connection for these conditions in November 1977.  He testified 
during his hearing that the January 1979 rating decision that 
denied entitlement to service connection for headaches with 
blackouts was "clearly and unmistakably erroneous" (CUE) 
because his head trauma and residual headaches with blackouts was 
well-documented in his service treatment records.

In general, where a claim for service connection is filed more 
than one year after separation from active service, the effective 
date for the grant of service connection is the date of receipt 
of claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).

In this case, the Veteran originally filed a claim for service 
connection for headaches with blackouts in November 1977.  The 
Veteran's claim was originally denied based on the Veteran's 
failure to report for a VA examination in a January 1979 rating 
decision.  The Veteran did not appeal the decision and, 
therefore, the decision became final.  38 U.S.C.A. § 7105.  

Thereafter, the Veteran filed a claim to reopen in October 2005 
and the claim was reopened and ultimately granted in a November 
2006 rating decision ultimately assigning the effective date of 
October 11, 2005, the date his claim to reopen was filed.

The Veteran is not disputing the finality of the prior rating 
decision.  Rather, he claims the January 1979 decision contained 
clear and unmistakable error (CUE).

Where there has been a prior final denial, the award of VA 
benefits may not be effective earlier than the date the VA 
received the particular application for which the benefits were 
granted.  Washington v. Gober, 10 Vet. App. 391 (1997).  There 
are only two exceptions to the rule of finality of VA decisions, 
i.e., challenges based on clear and unmistakable error (CUE) in a 
prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened 
claims based on new and material evidence (38 U.S.C.A. § 5108).  
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).

The Board notes the RO never adjudicated the CUE aspect of the 
Veteran's claim.  This issue is inextricably intertwined with the 
claim for an earlier effective date and the Board finds it would 
be prejudicial to adjudicate this aspect of the Veteran's claim 
without RO review.  

Additionally, the VCAA, in part, requires VA to adequately 
identify the evidence necessary to substantiate the claim, the 
evidence presently of record, and the Veteran's and VA's 
respective responsibilities in development of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Here, no letter was sent to the Veteran advising him of the laws 
and regulations specific to effective date issues and CUE claims.  
The Veteran should be issued  a letter adequately identifying the 
evidence necessary to substantiate her claim followed by a 
subsequent readjudication.  See Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. Apr. 5, 2006); but see Sutton v. Nicholson, 
20 Vet. App. 419 (2006); Livesay v. Principi, 15 Vet. App. 165 
(2001).

The VCAA also requires, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a).

In this case, the Veteran was last afforded VA examinations with 
respect to his headaches and blackouts in May 2009, nearly two 
years ago.  Since that time, the record contains voluminous VA 
outpatient treatment records.  The Veteran testified before the 
Board in January 2011 that his conditions have increased in 
severity.  He indicates he suffers with seizures at least once a 
month and headaches every day, to include incapacitating episodes 
three to four times a week.   

The Veteran's testimony is vastly different than the findings in 
the 2009 VA examination.  The examination also does not comment 
in the Veteran's overall employability in light of his service-
connected disabilities.  

The Court has held that a TDIU claim may not be denied without 
producing evidence, as distinguished from mere conjecture, that 
the Veteran's disability does not prevent her from performing 
work that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty 
v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that VA has a duty to supplement the record 
by obtaining an examination which includes an opinion on what 
effect the appellant's service- connected disability has on the 
ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 
Vet. App. 30, 33 (1993). In light of the above, the Board finds 
that the Veteran requires a current VA examination to ascertain 
whether unemployability due to service-connected disability is 
demonstrated.

Accordingly, new VA examinations are warranted.

The TDIU claim is also "inextricably intertwined" with the 
Veteran's increased rating claim for all residuals of his stroke 
and, therefore, this issue must be adjudicated after full 
development and adjudication of the Veteran's other claim.  The 
Court has held that all issues "inextricably intertwined" with an 
issue certified for appeal, are to be identified and developed 
prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 181 
(1991). 

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from December 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VCAA notice concerning 
his claims seeking TDIU and seeking earlier 
effective dates earlier than October 11, 2005 
for the grant of service connection for 
headaches and chronic loss of consciousness, 
to include whether there is CUE with a 
January 1979 rating decision, denying 
service connection for headaches with 
blackouts. 

2.  Obtain the Veteran's medical records for 
treatment from the VA Medical Center in 
Detroit, Michigan from December 2009 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response if 
records are not available.

3.  After the above records are obtained, to 
the extent available, schedule the Veteran 
for any and all appropriate examinations, to 
ascertain any and all current disabilities 
that he has in connection with his past in-
service head injury, specifically addressing 
the severity of headaches, loss of 
consciousness, seizures and any other 
residual found.  The examiner should specify 
which of these residuals, if any, are 
objectively discernable or associated with a 
specific diagnosis.  

The examiner is also asked to provide an 
opinion of what overall effect, if any, the 
Veteran's service-connected disabilities have 
on his ability to obtain and retain 
employment; that is, whether it would 
preclude an average person from obtaining, or 
retaining, substantially gainful employment.  

Consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by non-service-connected 
disabilities.

The claims folder must be reviewed by the 
examiner, to include a copy of this Remand, 
and the examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions.

4.  After the above is complete, readjudicate 
the Veteran's issues remaining on appeal.  If 
these claims remain denied, provide the 
Veteran a supplemental statement of the case 
(SSOC). An appropriate period of time should 
be allowed for response

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

